UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-35010 QR ENERGY, LP (Exact name of registrant as specified in its charter) Delaware 90-0613069 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1401 McKinney Street, Suite2400, Houston, Texas (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code): (713)452-2200 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). o Yes þ No As of November 12, 2011, there were16,666,667 Class C Convertible Preferred Units,28,565,344 Common Units, 7,145,866 Subordinated Units and 35,729 General Partner Units outstanding. PART I - FINANCIAL INFORMATION Item 1. Financial Statements 4 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010 4 Consolidated Balance Sheets as of September 30, 2011 and December 31, 2010 5 Consolidated Statement of Changes in Partners' Capital for the Nine Months Ended September 30, 2011 6 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 7 Notes to Consolidated Financials Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 34 Item 4. Controls and Procedures 35 PART II - OTHER INFORMATION Item 1. Legal Proceedings 36 Item1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. (Removed and Reserved) 36 Item 5. Other Information 36 Item 6. Exhibits 37 Signatures 38 1 Table of Contents CAUTIONARY STATEMENT ABOUT FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements that are subject to a number of risks and uncertainties, many of which are beyond our control, which may include statements about our: · business strategies; · ability to replace the reserves we produce through drilling and property acquisitions; · drilling locations; · oil and natural gas reserves; · technology; · realized oil and natural gas prices; · production volumes; · lease operating expenses; · general and administrative expenses; · future operating results; and · plans, objectives, expectations and intentions. All statements, other than statements of historical fact, concerning, among other things, planned capital expenditures, potential increases in oil and natural gas production, the number of anticipated wells to be drilled in the future, future cash flows and borrowings, pursuit of potential acquisition opportunities, our financial position, business strategy and other plans and objectives for future operations, are forward-looking statements. These forward-looking statements are identified by their use of terms and phrases such as “may,” “expect,” “estimate,” “project,” “plan,” “believe,” “intend,” “achievable,” “anticipate,” “will,” “continue,” “potential,” “should,” “could” and similar terms and phrases. Although we believe that the expectations reflected in these forward-looking statements are reasonable, they do involve certain assumptions, risks and uncertainties, some of which are beyond our control. Actual results could differ materially from those anticipated in these forward-looking statements. One should consider carefully the statements under “Risk Factors” in this report and in our Annual Report on Form 10-K for the year ended December 31, 2010 and the other disclosures contained herein and therein, which describe factors that could cause our actual results to differ from those anticipated in the forward-looking statements, including, but not limited to, the following factors: · our ability to generate sufficient cash to pay the minimum quarterly distribution on our common units; · our substantial future capital requirements, which may be subject to limited availability of financing; · uncertainty inherent in estimating our reserves; · our need to make accretive acquisitions or substantial capital expenditures to maintain our declining asset base; · cash flows and liquidity; · potential shortages of drilling and production equipment; 2 Table of Contents · potential difficulties in the marketing of, and volatility in the prices for, oil and natural gas; · uncertainties surrounding the success of our secondary and tertiary recovery efforts; · competition in the oil and natural gas industry; · general economic conditions, globally and in the jurisdictions in which we operate; · legislation and governmental regulations, including climate change legislation and federal or state regulation of hydraulic fracturing; · the risk that our hedging strategy may be ineffective or may reduce our income; · the material weakness in our internal control over financial reporting; · actions of third party co-owners of interest in properties in which we also own an interest; and · risks related to potential acquisitions, including our ability to make acquisitions on favorable terms or to integrate acquired properties All forward-looking statements are expressly qualified in their entirety by the cautionary statements in this section and elsewhere in this document and speak only as of the date of this report. Other than as required under the securities laws, we do not assume a duty to update these forward-looking statements, whether as a result of new information, subsequent events or circumstances, changes in expectations or otherwise. 3 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements QR ENERGY, LP CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (In thousands, except per unit amounts) Partnership Predecessor Partnership Predecessor Threemonthsended September30,2011 Threemonthsended September30,2010 Ninemonthsended September30,2011 Ninemonthsended September30,2010 Revenues: Oil, natural gas and natural gas liquids sales $ Processing and other Total revenues Operating expenses: Production expenses Depreciation, depletion and amortization Accretion of asset retirement obligations Management fees - - Acquisition evaluation costs - - General and administrative and other Bargain purchase gain - - - Total operating expenses Operating income Other income (expense): Equity in earnings of Ute Energy, LLC - - Realized gains (losses) on commodity derivative instruments ) Unrealized gains (losses) on commodity derivatives instruments ) Gain on equity share issuance - - Interest expense, net ) Other income (expense) - 2 - ) Total other income (expense), net ) Income (loss) before income taxes ) Income tax expense ) Net income (loss) ) Less: net (loss) income attributable to noncontrolling interest - ) - Net income (loss) attributable to controlling interest $ $ ) $ $ Less: general partner's interest in net income 52 39 Limited partners' interest in net income $ $ Common unitholders' interest in net income $ $ Subordinated unitholders' interest in net income $ $ Net income per limited partner unit: Common unitholders' (basic and diluted) $ $ Subordinated unitholders' (basic and diluted) $ $ Weighted-average limited partner units outstanding: Common units (basic and diluted) Subordinated units (basic and diluted) See accompanying notes to consolidated financial statements 4 Table of Contents QR ENERGY, LP CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands, except unit amounts) Partnership September30, December31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable: oil and gas sales Due from affiliate - Due from general partner - Derivative instruments Prepaid and other current assets Total current assets Noncurrent assets: Oil and gas properties, using the full cost method of accounting Less: accumulated depreciation, depletion and amortization ) ) Total property and equipment, net Derivative instruments Deferred taxes - Other assets (See Note 6) Total noncurrent assets Total assets $ $ LIABILITIES AND PARTNERS' CAPITAL Current liabilities: Due to affiliate $ - $ Current portion of asset retirement obligations Derivative instruments Accrued and other liabilities Total current liabilities Noncurrent liabilities: Long-term debt Derivative instruments Asset retirement obligations Deferred taxes 20 - Total noncurrent liabilities Commitments and contingencies (See Note 10) Partners' capital: General partner (35,729 units issued and outstanding as of September 30, 2011 and December 31, 2010) Public common unitholders (17,267,607 and 15,000,000 units issued and outstanding as of September 30, 2011 and December 31, 2010) Affiliated common unitholders (11,297,737 units issued and outstanding as of September 30, 2011 and December 31, 2010) ) ) Subordinated unitholders (7,145,866 units issued and outstanding as ofSeptember 30, 2011 and December 31, 2010) ) ) Total partners' capital Total liabilities and partners' capital $ $ See accompanying notes to consolidated financial statements 5 Table of Contents QR ENERGY, LP CONSOLIDATED STATEMENT OF CHANGES IN PARTNERS' CAPITAL (UNAUDITED) (In thousands) Limited Partners General Public Affiliated Total Partner Common Common Subordinated Partners'Capital Balances - December 31, 2010 $ $ $ ) $ ) $ Proceeds from over-allotment - - - Other contributions from the Fund (See Note 13) - - Recognition of unit-based awards (See Note 12) - - - Distribution to the Fund - - ) ) ) Distributions to unitholders ) Net income 39 Balances -September 30, 2011 $ $ $ ) $ ) $ See accompanying notes to consolidated financial statements 6 Table of Contents QR ENERGY, LP CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Partnership Predecessor Ninemonthsended September30, 2011 Ninemonthsended September30, 2010 Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion and amortization Accretion of asset retirement obligations Amortization of deferred financing costs Recognition of unit-based awards - Loss on disposal of furniture, fixtures and equipment - General and administrative expense contributed by the Fund - Unrealized gains on derivative contracts (See Note 4) ) ) Deferred income tax expense - Equity in earnings of Ute Energy, LLC - ) Gain on equity share issuance - ) Changes in operating assets and liabilities: Accounts receivable and other assets ) ) Accounts payable and other liabilities Net cash provided by operating activities Cash flows from investing activities: Additions to oil and gas properties ) ) Acquisition of oil and gas properties - ) Additions of furniture, equipment and other - ) Proceeds from the sale of oil and gas leases - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from over-allotment (See Note 1) - Distribution to the Fund (See Note 1) ) - Contributions from general partner Distributions to unitholders ) ) Proceeds from bank borrowings Repayments on bank borrowings - ) Deferred financing costs ) ) Net cash provided by financing activities (Decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ (See Supplemental Cash Flow Information in Note 14) See accompanying notes to consolidated financial statements 7 Table of Contents QR ENERGY, LP Notes to Consolidated Financial Statements (Unaudited) Except as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnote disclosures are stated in thousands of dollars. NOTE 1 – ORGANIZATION AND OPERATIONS QR Energy, LP (“we,” “us,” “our,” or the “Partnership”) is a Delaware limited partnership formed on September 20, 2010, to receive certain assets of an affiliated entity, QA Holdings, LP (the “Predecessor”) and own and exploit producing oil and natural gas properties in North America. Certain of the Predecessor’s subsidiary limited partnerships (collectively known as the “Fund”), comprise Quantum Resources A1, LP, Quantum Resources B, LP, Quantum Resources C, LP, QAB Carried WI, LP, QAC Carried WI, LP and Black Diamond Resources, LLC. Quantum Resources Management, LLC (“QRM”) provides management and operational services for us and the Fund. Our general partner is QRE GP, LLC (or “QRE GP”). We conduct our operations through our wholly-owned subsidiary QRE Operating, LLC (“OLLC”). On December 22, 2010 (the “Closing Date”), we completed our initial public offering (“IPO”) of 15,000,000 common units representing limited partner interests in the Partnership at $20.00 per common unit. Total net proceeds from the sale of the common units in the IPO were $279.8 million ($300.0 million gross proceeds less $19.5 million underwriters’ discount and $0.7million structuring fee).IPO related costs and expenses totaling $5.1 million were borne entirely by the Fund. On the Closing Date, we also entered into the following agreements and transactions with the Fund: Contribution Agreement and Concurrent Transactions A Contribution, Conveyance and Assumption Agreement (the “Contribution Agreement”) was executed on the Closing Date by and among the Fund, the Partnership and QRE GP with net assets contributed by the Fund to the Partnership as follows: Oil and gas properties, net $ Natural gas imbalance ) Long-term debt ) Derivative instrument liability, net (1) ) Asset retirement obligation ) Net Assets $ Novation of derivative instruments from the Fund to the Partnership was concurrent with the IPO but not part of the Contribution Agreement and such derivative instruments were transferred at fair value on the Closing Date. The fair value is reflected in the Predecessor’s book value by the means of non-recurring valuation measurements as of the date of transfer. In exchange for the net assets above, the Fund received 11,297,737 common and 7,145,866 subordinated limited partner units and a $300.0 million cash distribution. QRE GP made a capital contribution of $0.7 million in exchange for 35,729 general partner units. The contribution was received in January 2011. As a result of these transactions, at December 31, 2010, our ownership structure comprised a 0.1% general partnership interest held by QRE GP, 55.1% in limited partner interest held by the Fund and 44.8% in limited partner interests held by public unitholders. On January 3, 2011, the underwriters exercised their over-allotment option in full to purchase 2,250,000 common units issued by the Partnership at $20.00 per unit. Total net proceeds from the sale of these common units, after deducting the underwriters’ discount and structuring fee, were approximately $42.0 million which, in accordance with the Contribution Agreement were distributed to the Fund as consideration for assets contributed on the Closing Date and reimbursements for pre-formation capital expenditures. 8 Table of Contents At September 30, 2011, our ownership structure comprised a 0.1% general partner interest held by QRE GP, a 51.6% in limited partner interest held by the Fund and a 48.3% limited partner interest held by public unitholders. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles (“GAAP”) for complete annual financial statements. The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. During interim periods, we follow the accounting policies disclosed in our Annual Report on Form 10-K for the year ended December 31, 2010 (the “Annual Report”), filed with the United States Securities and Exchange Commission (the “SEC”). Please refer to the footnotes to the financial statements in the Annual Report when reviewing the interim financial results. The unaudited consolidated financial statements for the three and nine months ended September 30, 2011 and 2010 include all adjustments (consisting of normal recurring adjustments) we believe are necessary for a fair statement of the results for the interim periods. Operating results for the three and nine month periods ended September 30, 2011 are not necessarily indicative of the results that may be expected for the full year ended December 31, 2011. These unaudited consolidated financial statements and other information included in this Quarterly Report should be read in conjunction with our consolidated financial statements and notes thereto included in our Annual Report. Accounting Policy Updates/Revisions The accounting policies followed by the Partnership and the Predecessor are set forth in Note 2 of the Notes to Consolidated Financial Statements in our Annual Report. There have been no significant changes to these policies during the nine months ended September 30, 2011. Recent Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update No. 2010-06, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements (ASU 2010-06) requiring additional disclosures about fair value measurements including transfers in and out of Levels 1 and 2 and increased disclosure of different types of financial instruments. For the reconciliation of Level 3 fair value measurements, information about purchases, sales, issuances and settlements should be presented separately. This guidance is effective for annual and interim reporting periods beginning after December 15, 2009 for most of the new disclosures and for periods beginning after December 15, 2010 for the new Level 3 disclosures. Our adoption of this update did not have a material impact on our consolidated financial statements. In December 2010, the FASB issued Accounting Standards Update No. 2010-29 – Business Combinations (Topic 805): Disclosure of Supplementary Pro Forma Information for Business Combinations. The new guidance specifies that if a public entity presents comparative financial statements, the entity should disclose revenue and earnings of the combined entity as though the business combinations(s) that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period only. The update also expands the supplemental pro forma disclosures under Topic 805 to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings. The update is effective prospectively for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2010. We adopted this update on January 1, 2011 and it will be applied if we enter into a business combination transaction. 9 Table of Contents In May 2011, the FASB issued ASU No. 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs (ASU 2011-04). The amendments in ASU 2011-04 are the result of the FASB's and the International Accounting Standards Board's (IASB) work to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP in the United States and the International Financial Reporting Standards (IFRS). ASU 2011-04 explains how to measure fair value and changes the wording used to describe many of the fair value requirements in GAAP, but does not require additional fair value measurements. This guidance becomes effective for interim and annual periods beginning on or after December 15, 2011, with early adoption prohibited. We do not expect the adoption of this ASU to have a material impact on our financial position, results of operations or cash flows. NOTE 3 – FAIR VALUE MEASURMENTS Our financial instruments, including cash and cash equivalents, accounts receivable and accounts payable, are carried at cost, which approximates fair value due to the short-term maturity of these instruments. Our financial and non-financial assets and liabilities that are being measured on a recurring basis are measured and reported at fair value. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price). The statement establishes a three-tier fair value hierarchy, which prioritizes the inputs used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of fair value hierarchy are as follows: Level 1 – Defined as inputs such as unadjusted quoted prices in active markets for identical assets or liabilities. Level 2 – Defined as inputs other than quoted prices in active markets that are either directly or indirectly observable for the asset or liability. Level 3 – Defined as unobservable inputs for use when little or no market data exists, therefore requiring an entity to develop its own assumptions for the asset or liability. Commodity Derivative Instruments — The fair value of the commodity derivative instruments is estimated using a combined income and market valuation methodology based upon forward commodity price and volatility curves. The curves are obtained from independent pricing services. Interest Rate Derivative Instruments — The fair value of the interest rate derivative instruments is estimated using a combined income and market valuation methodology based upon forward interest rates and volatility curves. The curves are obtained from independent pricing services. 10 Table of Contents We utilize the most observable inputs available for the valuation technique utilized. The financial assets and liabilities are classified in their entirety based on the lowest level of input that is of significance to the fair value measurement. The following table sets forth, by level within the hierarchy, the fair value of our financial assets and liabilities that were accounted for at fair value on a recurring basis as of September 30, 2011 and December 31, 2010. As of September 30, 2011 Total Level 1 Level 2 Level 3 Assets from commodity derivative contracts $ $
